 1 O’REILLY LAW GROUP, LLC
   John F. O’Reilly, Esq.
 2 Nevada Bar No. 1761
   Timothy R. O'Reilly, Esq.
 3 Nevada Bar No. 8866
   325 S. Maryland Parkway
 4 Las Vegas, Nevada 89101
   Telephone: (702) 382-2500
 5 Facsimile: (702) 384-6266
   Email: efile@oreillylawgroup.com
 6
   REALLAW, APC
 7 Michael J. Hassen
   California Bar No. 124823 Admitted Pro Hac Vice
 8 1981 N. Broadway, Suite 280
   Walnut Creek, California 94596
 9 Tel: (925) 359-7500
   Fax: (925) 557-7690
10 Email: mjhassen@reallaw.us

11 Attorneys for Defendant
   ARTEM KOSHKALDA, individually
12 and as sole shareholder and transferee of ART, LLC

13

14                               UNITED STATES DISTRICT COURT

15                                       DISTRICT OF NEVADA

16 SEIKO EPSON CORPORATION and EPSON                    Case No. 3:16-cv-00524-RCJ-VPC
   AMERICA, INC.,
17                                                      AMENDED STIPULATION AND
              Plaintiffs,                               [PROPOSED] ORDER CONTINUING
18                                                      STATUS HEARING
        v.
19                                                      Date:     October 23, 2018
   INKSYSTEM LLC; et al.,                               Time:     10:00 a.m.
20                                                      Ctrm:     3
              Defendants.                               Judge:    The Honorable Robert C. Jones
21

22

23          Plaintiffs SEIKO EPSON CORPORATION and EPSON AMERICA, INC. and Defendant

24 ARTEM KOSHKALDA, individually and as sole shareholder and transferee of ART, LLC, by

25 and through their counsel of record, hereby stipulate and agree as follows:

26          WHEREAS the parties acknowledge that the “Stipulation and Order Continuing Status

27 Hearing,” Docket No. 363, was filed in error as Plaintiffs’ counsel of record did not review the filing

28

                                                                     Case No. 3:16-cv-00524-RCJ-VPC
                                              STIPULATION AND ORDER CONTINUING STATUS HEARING
 1 prior to its submission to the Court, and did not authorize Koshkalda to use their e-signatures on

 2 that filing;

 3          WHEREAS Koshkalda’s counsel has represented to Plaintiffs that the failure to obtain

 4 Plaintiffs’ consent to the prior stipulation was inadvertent and unintentional, and was the result of

 5 clerical error;

 6          WHEREAS, a Status Hearing is set for October 23, 2018, at 10:00 a.m.;

 7          WHEREAS, Koshkalda’s counsel is unable to attend the Status Hearing as currently set on

 8 October 23, 2018, due to calendar conflicts;

 9          WHEREAS Plaintiffs are amenable to continuing the Status Hearing so that all counsel for

10 the parties will be available to attend; and

11          WHEREAS, counsel for the parties are available on December 4, 2018, at 10:00 a.m., and

12 can provide additional dates for the Court if necessary.

13          IT IS HEREBY STIPULATED AND AGREED that the Status Hearing shall be continued

14 to December 4, 2018, at 10:00 a.m., in Courtroom 3.

15 DATED: October 15, 2018                        O’REILLY LAW GROUP, LLC

16                                                By:          /s/ Timothy R. O’Reilly
17                                                      Timothy R. O’Reilly
                                                        Attorneys for Defendant ARTEM KOSHKALDA,
18                                                      individually and as sole shareholder and transferee
                                                        of ART, LLC
19
     DATED: October 15, 2018                      REALLAW, APC
20
                                                  By:          /s/ Michael J. Hassen
21
                                                        Michael J. Hassen
22                                                      Attorneys for Defendant ARTEM KOSHKALDA,
                                                        individually and as sole shareholder and transferee
23                                                      of ART, LLC

24 DATED: October 16, 2018                        WANG LAW CORPORATION

25                                                By:          /s/ Annie S. Wang
26                                                      Annie S. Wang
                                                        Attorneys for Plaintiffs SEIKO EPSON
27                                                      CORPORATION and EPSON AMERICA, INC.

28

                                                         2             Case No. 3:16-cv-00524-RCJ-VPC
                                              STIPULATION AND ORDER CONTINUING STATUS HEARING
 1 DATED: October 16, 2018   THE DAVID FIRM®

 2                           By:          /s/ Henry S. David
 3                                 Henry S. David
                                   Attorneys for Plaintiffs SEIKO EPSON
 4                                 CORPORATION and EPSON AMERICA, INC.

 5

 6
                                IT IS SO ORDERED:
 7

 8
                                HONORABLE ROBERT C. JONES
 9                              UNITED STATES DISTRICT JUDGE
10
                                DATED:
11                                        October 18, 2018
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                   3           Case No. 3:16-cv-00524-RCJ-VPC
                             STIPULATION AND ORDER CONTINUING STATUS HEARING
